Exhibit 10(d)

 

Summary of Compensation Paid to President and Chief Executive Officer and
Executive Vice President and Chief

Operating Officer of First Century Bankshares Inc.

 

On December 14, 2004, the Compensation Committee (the “Committee”) of First
Century Bankshares, Inc. (the “Company”) met to review the performance of the
Company for 2004, to establish the salary for 2005 for the President and Chief
Executive Officer and the Executive Vice President and Chief Operating Officer,
and to determine the whether to award bonuses under the Executive Bonus Plan.

 

Base Salaries

 

On December 14, 2004, the Committee approved a new base salary for 2005 for Mr.
R.W. Wilkinson, the Chairman of the Board of Directors and the President and
Chief Executive Officer of the Company and Mr. Frank W. Wilkinson, the Executive
Vice President and Chief Operating Officer of the Company. The base salaries for
Mr. R.W. Wilkinson and Mr. Frank Wilkinson were based on:

 

  •   the Committee’s evaluation of each officer’s individual job performance;

 

  •   an assessment of the Company’s performance as outlined in the Company’s
Five Year Strategic Plan;

 

  •   a consideration of salaries paid to executive officers holding equivalent
positions by banks included in the Virginia Bankers Association Annual Salary
Survey; and

 

  •   a consideration of aggregate amount of all components of compensation paid
to Mr. R.W. Wilkinson and Mr. Frank Wilkinson.

 

A more detailed explanation of the factors considered when determining Mr. R.W.
Wilkinson’s compensation is set forth in the Compensation Committee Report in
the Proxy Statement.

 

After a discussion of the above considerations, the Committee recommended to the
Board of Directors for ratification that the base salaries of R.W. Wilkinson and
Mr. Frank Wilkinson be set as follows:

 

  •   Mr. R.W. Wilkinson - $230,000.

 

  •   Mr. Frank W. Wilkinson - $130,000.

 

These recommendations were presented to the Board of Directors for ratification
at its meeting on February 15, 2005. The Board of Directors ratified the
recommendations of the Committee.

 

Annual Incentive Compensation

 

Under the terms of the Executive Bonus Plan, at the beginning of each fiscal
year, the Board of Directors sets a minimum level of return on beginning equity
that must be achieved by the Company in order to establish a bonus pool. If the
Company’s return on beginning equity reaches the minimum set by the Board of
Directors, then the Board will award bonuses based on a formula which considers
the return of average assets and overall growth of the Company.

 

For 2004, the required return on beginning equity established by the Board of
Directors was 8.93%. In 2004, the Company’s actual return on beginning equity
was 8.86%; accordingly, the bonus pool was not established and no executive
bonuses were awarded under the Executive Bonus Plan in 2004.

 

Other Compensation

 

The Committee also recommended that Mr. R.W. Wilkinson be paid $73,738 in 2004
and 2005 to offset Mr. Wilkinson’s costs to maintain his insurance program for
2004 and 2005.